GEHL COMPANY/RETTLER
CHANGE IN CONTROL AND SEVERANCE AGREEMENT

        THIS AGREEMENT, made and entered into as of the 23rd day of August,
2004, by and between Gehl Company, a Wisconsin corporation (hereinafter referred
to as the “GEHL”), and Thomas M. Rettler (hereinafter referred to as the
“Executive”).

W I T N E S S E T H :

        WHEREAS, the Executive is employed by GEHL in a key executive capacity,
and the Executive’s services are valuable to the conduct of the business of
GEHL;

        WHEREAS, the Board of Directors of GEHL (the “Board”) recognizes that
circumstances may arise in which a change in control of GEHL occurs, through
acquisition or otherwise, thereby causing uncertainty about the Executive’s
future employment with GEHL without regard to the Executive’s competence or past
contributions, which uncertainty may result in the loss of valuable services of
the Executive to the detriment of GEHL and its shareholders, and GEHL and the
Executive wish to provide reasonable security to the Executive against changes
in the Executive’s relationship with GEHL in the event of any such change in
control;

        WHEREAS, GEHL and the Executive are desirous that any proposal for a
change in control or acquisition of GEHL will be considered by the Executive
objectively and with reference only to the best interests of GEHL and its
shareholders;

        WHEREAS, the Executive will be in a better position to consider GEHL’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such change in control or acquisition; and

        WHEREAS, GEHL deems it appropriate to provide the Executive with
specified severance benefits, as provided in this Agreement, in the event of
certain termination of the Executive other than in the context of a Change in
Control or acquisition.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:

        Section 1.    Change in Control.    In the event a Change in Control, as
defined below, occurs while the Executive is employed by the company and this
Agreement is in effect, the Executive shall automatically be entitled to
employment by the company for two years after the occurrence of the Change in
Control (such two-year term of employment is hereafter referred to as the
“Change in Control Contract Term”). While employed by the Company during the
Change in Control Contract Term, the Executive shall be entitled to a base
salary, bonus opportunity and other employee benefits substantially equivalent
to those the Executive was entitled to immediately prior to the Change in
Control. In addition, upon the occurrence of a Change in Control, and assuming
that the Executive is in the employ of the Company at such time or demonstrates
that his prior termination was effected in anticipation of a Change in Control
as contemplated by the succeeding paragraph, (i) the unvested stock options
awarded to the Executive under the GEHL Stock Option Plans shall vest, (ii) the
Executive’s Bank Balance in the Bonus Bank under the GEHL Shareholder Value
Added Management Incentive Compensation Plan shall vest and be paid and (iii)
all restrictions limiting the exercise, transferability, entitlement or
incidents of ownership of any outstanding award, including options, restricted
stock, supplemental retirement and death benefits, deferred compensation, or
other property or rights granted to the Executive after the date of this
Agreement (other than pursuant to plans of general application to salaried
employees such as tax-qualified retirement plans, life insurance and the health
plan) shall lapse, and such awards shall become fully vested and be held by or
for the Executive free and clear of all such restrictions. This provision shall
apply to all such property or rights notwithstanding the provisions of any other
plan or agreement.

--------------------------------------------------------------------------------


        If the Executive’s employment shall be terminated by GEHL without Cause
(as defined below) or the Executive shall terminate his employment for Good
Reason (as defined below) during the Change in Control Contract Term, or if GEHL
shall terminate the Executive’s employment without Cause within six (6) months
before the execution of a definitive purchase agreement that ultimately results
in a Change in Control and the Executive shall reasonably demonstrate that such
termination was in connection with or in anticipation of the Change in Control,
the Executive shall be entitled to the following paid in a lump sum within 30
days of the date of the Executive’s termination of employment hereunder (the
“Termination Date”) or the date that the Executive demonstrates that such
termination was in connection with or in anticipation of the Change in Control,
whichever is applicable:

  (a) The Executive’s base salary as in effect on the Termination Date (“Current
Base Salary”) through the Termination Date to the extent not theretofore paid;


  (b) The bonus1 which would be earned by the Executive through the Termination
Date computed under GEHL’s existing bonus plan, ignoring any requirement that
the Executive be employed through the end of the fiscal year and not reduced for
any deferrals which would otherwise be required under the bonus plan;


  (c) Any compensation previously deferred, including that deferred under any
bonus plan as then in effect, which deferrals shall become immediately vested
upon the Change in Control, to the extent not previously paid;


  (d) Two (2) times the sum of (i) the Current Base Salary and (ii) the highest
bonus1 amount earned by the Executive in any of the five fiscal years which
precede the year in which the Termination Date occurs, including any amounts
deferred; and


  (e) The present value of the Executive’s benefits under Section 2 of the
Executive’s most current Supplemental Retirement Benefit Agreement using a
discount rate equal to the “GATT” interest rate that would be used by the
Gehl Company Retirement Income Plan “B” to calculate the amount of a lump sum
distribution to be made on the same date as the payment hereunder.







--------------------------------------------------------------------------------

        1   Until the first full year bonus has been earned, the bonus shall be
based on the “targeted” amount of 40% of base salary.




A-2

--------------------------------------------------------------------------------


The Executive shall also receive, at the expense of GEHL, outplacement services,
on an individualized basis at a level of service commensurate with the
Executive’s most senior status with GEHL during the 180-day period prior to the
date of the Change in Control, provided by a nationally recognized senior
executive placement firm selected by GEHL with the consent of the Executive,
provided that the cost to GEHL of such services shall not exceed 20% of the
Executive’s Current Base Salary. In the alternative, the Executive, at his
election, may choose to receive that net amount, up to a maximum of $15,000, to
be paid as a lump sum within 30 days of the Termination Date as outlined above.

In addition, for twenty-four (24) months after the Termination Date, GEHL shall
provide to the Executive and his family medical benefits at least substantially
equal on a pre-tax basis to those provided to him and his family just prior to
the date of the Change in Control, whether pursuant to a group plan or
individual coverage. Notwithstanding the foregoing, if the Executive obtains
employment during the 24-month period and family medical benefits (substantially
equivalent to those offered by GEHL just prior to the date of the Change in
Control) are available from the new employer, GEHL’s obligation to provide such
family medical benefits shall cease for so long as the Executive remains
employed.

        In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under this Agreement and such amounts shall not be reduced (except to
the extent set forth in the immediately preceding paragraph) whether or not the
Executive obtains other employment. In addition, GEHL will not be entitled to
reduce the amounts payable under this Agreement for any claims or rights it may
have against the Executive.

        “Change in Control,” for the purposes of this Agreement shall be defined
as one of the following:

  i) Securities of GEHL representing 25% or more of the combined voting power of
GEHL’s then outstanding voting securities are acquired pursuant to a tender
offer or an exchange offer; or


  ii) The shareholders of GEHL approve a merger or consolidation of GEHL with
any other corporation as a result of which less than fifty percent (50%) of the
outstanding voting securities of the surviving or resulting entity are owned by
the former shareholders of GEHL (other than a shareholder who is an “affiliate,”
as defined under rules promulgated under the Securities Act of 1933, as amended,
of any party to such consolidation or merger); or


  iii) The shareholders of GEHL approve the sale of substantially all of GEHL’s
assets to a corporation which is not a wholly-owned subsidiary of GEHL; or


  iv) Any person becomes the “beneficial owner,” as defined under rules
promulgated under the Securities Exchange Act of 1934, as amended, directly or
indirectly of securities of GEHL representing twenty-five (25%) or more of the
combined voting power of GEHL’s then outstanding securities the effect of which
(as determined by the Board) is to take over control of GEHL; or





A-3

--------------------------------------------------------------------------------


  v) During any period of two consecutive years, individuals who, at the
beginning of such period, constituted the Board cease, for any reason, to
constitute at least a majority thereof, unless the election or nomination for
election of each new director was approved by the vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period.


        “Good Reason” for the purposes of this Agreement, shall be defined as
the occurrence of any one of the following events or conditions after, or in
anticipation of, the Change in Control:

  i) The removal of the Executive from, or any failure to re-elect or reappoint
the Executive to, any of the positions held with GEHL on the date of the Change
in Control or any other positions with GEHL to which the Executive shall
thereafter be elected, appointed or assigned, except in connection with the
termination of his employment for disability, Cause, as a result of his death or
by the Executive other than for Good Reason; or


  ii) A good faith determination by the Executive that there has been a
significant adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with GEHL from such working conditions
or status in effect immediately prior to the Change in Control, including but
not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements; or


  iii) Any material breach by GEHL of any provision of this Agreement; or


  iv) Any purported termination of the Executive’s employment for Cause by GEHL
which is determined under Section 14 not to be for conduct encompassed in the
definition of Cause contained herein; or


  v) The failure of GEHL to obtain an agreement, satisfactory to the Executive,
from any successor or assign of GEHL, to assume and agree to perform this
Agreement, as contemplated in Section 3 hereof; or


  vi) GEHL’s requiring the Executive to be based at any office or location which
is not within a fifty (50) mile radius of West Bend, Wisconsin, except for
travel reasonably required in the performance of the Executive’s
responsibilities hereunder, without the Executive’s consent.


For purposes of this Section, any good faith determination of Good Reason made
by the Executive shall be conclusive.





A-4

--------------------------------------------------------------------------------


        Section 2.    Termination of Employment Other Than in the Context of a
Change in Control/Severance.    If the Executive’s employment is involuntarily
terminated by GEHL for any reason other than (i) Cause, (ii) circumstances under
which the Executive would be entitled to the payments provided by Section 1
hereof or (iii) the Executive’s death or disability, the Executive shall be
entitled to receive, and GEHL shall be obligated to pay, the Executive’s then
Current Base Salary, as in effect immediately prior to such termination, for one
(1) full year from the Executive’s date of termination. During such year, the
Executive shall also continue to participate in all group health and welfare
benefit plans and programs of GEHL to the extent that such continued
participation is possible under the general terms and provisions of such plans
and programs. In the event that the Executive’s continued participation in any
such plans and programs is barred, and in lieu thereof, the Executive shall be
entitled to receive for the above period an amount equal to the sum of the
average annual contributions, payments, credits, or allocations made by GEHL to
him, to his account, or on his behalf over the two (2) fiscal years (or fraction
thereof) of GEHL preceding the termination of his employment under such plans
and programs from which his continued participation is barred.

        Termination by GEHL for “Cause” shall mean termination by action of the
Board because of the material failure of the Executive to fulfill his
obligations as an officer of the Company or because of serious willful
misconduct by the Executive in respect of his obligations as an officer of the
Company as, for example, the commission by the Executive of a felony or the
perpetration by the Executive of a common-law fraud against GEHL or any major
material action (i.e., not procedural or operational differences )taken against
the expressed directive of the Board.

        Section 3.    Assigns and Successors.    The rights and obligations of
GEHL under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of GEHL and GEHL shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that GEHL would be required to perform if no such
succession or assignment had taken place.

        Section 4.    Construction.    Section headings are for convenience only
and shall not be considered a part of the terms and provisions of this
Agreement.

        Section 5.    Notices.    All notices under this Agreement shall be in
writing and shall be deemed effective when delivered in person (in GEHL’s case,
to its Secretary, or to its Chief Executive Officer if the Executive is then
serving as Secretary) or by facsimile to the number provided for such purpose by
the applicable party or forty-eight (48) hours after deposit thereof in the U.S.
mails, postage prepaid, addressed, in the case of the Executive, to his last
known address as carried on the personnel records of GEHL and, in the case of
GEHL, to the corporate headquarters, attention of the Secretary, or to its Chief
Executive Officer if the Executive is then serving as Secretary, or to such
other address as the party to be notified may specify by notice to the other
party.

        Section 6.    Severability.    Should it be determined that one or more
of the clauses of this Agreement is (are) found to be unenforceable, illegal,
contrary to public policy, etc., this Agreement shall remain in full force and
effect except for the unenforceable, illegal, or contrary to public policy
provisions.





A-5

--------------------------------------------------------------------------------


        Section 7.    Limitation on Payments.

  (a) Notwithstanding anything contained herein to the contrary, prior to the
payment of any amounts pursuant to Sections 1 or 2 hereof, a national accounting
firm designated by GEHL (the “Accounting Firm”) shall compute whether there
would be any “excess parachute payments” payable to the Executive, within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), taking into account the total “parachute payments,” within the meaning
of Section 280G of the Code, payable to the Executive by GEHL or any successor
thereto under this Agreement and any other plan, agreement or otherwise. If
there would be any excess parachute payments, the Accounting Firm will compute
the net after-tax proceeds to the Executive, taking into account the excise tax
imposed by Section 4999 of the Code, if (i) the payments hereunder were reduced,
but not below zero, such that the total parachute payments payable to the
Executive would not exceed three (3) times the “base amount” as defined in
Section 280G of the Code, less One Dollar ($1.00) or (ii) the payments hereunder
were not reduced. If reducing the payments hereunder would result in a greater
after-tax amount to the Executive, such lesser amount shall be paid to the
Executive. If not reducing the payments hereunder would result in a greater
after-tax amount to the Executive, such payments shall not be reduced. The
determination by the Accounting Firm shall be binding upon GEHL and the
Executive.


  (b) As a result of the uncertainty in the application of Section 280G of the
Code, it is possible that excess parachute payments will be paid when such
payment would result in a lesser after-tax amount to the Executive; this is not
the intent hereof. In such cases, the payment of any excess parachute payments
will be void ab initio as regards any such excess. Any excess will be treated as
a loan by GEHL to the Executive. The Executive will return the excess to GEHL,
within fifteen (15) business days of any determination by the Accounting Firm
that excess parachute payments have been paid when not so intended, with
interest at an annual rate equal to the rate provided in Section 1274(d) of the
Code (or 120% of such rate if the Accounting Firm determines that such rate is
necessary to avoid an excise tax under Section 4999 of the Code) from the date
the Executive received the excess until it is repaid to GEHL.


  (c) All fees, costs and expenses (including, but not limited to, the cost of
retaining experts) of the Accounting Firm shall be borne by GEHL and GEHL shall
pay such fees, costs and expenses as they become due. In performing the
computations required hereunder, the Accounting Firm shall assume that taxes
will be paid for state and federal purposes at the highest possible marginal tax
rates which could be applicable to the Executive in the year of receipt of the
payments, unless the Executive agrees otherwise.








A-6

--------------------------------------------------------------------------------


        Section 8.    Confidentiality.    During and following the Executive’s
employment by GEHL, the Executive shall hold in confidence and not directly or
indirectly disclose or use or copy or make lists of any confidential information
or proprietary data of GEHL except to the extent authorized in writing by the
Board or required by any court or administrative agency, other than to an
employee of GEHL or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
an executive of GEHL. Confidential information shall not include any information
known generally to the public or any information of a type not otherwise
considered confidential by persons engaged in the same business or a business
similar to that of GEHL. All records, files, documents and materials, or copies
thereof, relating to the business of GEHL which the Executive shall prepare, or
use, or come into contact with, shall be and remain the sole property of GEHL
and shall be promptly returned to GEHL upon termination of employment with GEHL.

        Section 9.    Expenses and Interest.    If (i) a dispute arises with
respect to the enforcement of the Executive’s rights under this Agreement,
(ii) any legal or arbitration proceeding shall be brought to enforce or
interpret any provision contained herein or to recover damages for breach
hereof, or (iii) any tax audit or proceeding is commenced that is attributable
in part to the application of Section 4999 of the Code, in any case so long as
the Executive is not acting in bad faith, then GEHL shall reimburse the
Executive for any reasonable attorneys’ fees and necessary costs and
disbursements incurred as a result of such dispute, legal or arbitration
proceeding or tax audit or proceeding (“Expenses”), and prejudgment interest on
any money judgment or arbitration award obtained by the Executive calculated at
the rate of interest announced by M&I Bank, Milwaukee, Wisconsin, from time to
time as its prime or base lending rate from the date that payments to the
Executive should have been made under this Agreement. Within ten days after the
Executive’s written request therefor, GEHL shall pay to the Executive, or such
other person or entity as the Executive may designate in writing to GEHL, the
Executive’s reasonable Expenses in advance of the final disposition or
conclusion of any such dispute, legal or arbitration proceeding.

        Section 10.    Payment Obligations Absolute.    GEHL’s obligation to pay
the Executive any amounts required hereunder and to make the benefit and other
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which GEHL may have against the
Executive or anyone else. Except as provided in Section 9, all amounts payable
by GEHL hereunder shall be paid without notice or demand. Each and every payment
made hereunder by GEHL shall be final, and GEHL will not seek to recover all or
any part of such payment from the Executive, or from whomsoever may be entitled
thereto, for any reason whatsoever.

        Section 11.    No Waiver.    The Executive’s or GEHL’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or GEHL may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

        Section 12.    Headings.    The headings herein contained are for
reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.





A-7

--------------------------------------------------------------------------------


        Section 13.    Governing Law; Resolution of Disputes.    This Agreement
and the rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Wisconsin. Any dispute arising out of
this Agreement shall, at the Executive’s election, be determined by arbitration
under the rules of the American Arbitration Association then in effect (in which
case both parties shall be bound by the arbitration award) or by litigation.
Whether the dispute is to be settled by arbitration or litigation, the venue for
the arbitration or litigation shall be West Bend, Wisconsin or, at the
Executive’s election, if the Executive is no longer residing or working in the
West Bend, Wisconsin metropolitan area, in the judicial district encompassing
the city in which the Executive resides; provided, that, if the Executive is not
then residing in the United States, the election of the Executive with respect
to such venue shall be either West Bend, Wisconsin or in the judicial district
encompassing that city in the United States among the thirty cities having the
largest population (as determined by the most recent United States Census data
available at Termination Date) which is closest to the Executive’s residence.
The parties consent to personal jurisdiction in each trial court in the selected
venue having subject matter jurisdiction notwithstanding their residence or
situs, and each party irrevocably consents to service of process in the manner
provided hereunder for the giving of notices.

        Section 14.    Amendment.    No modification or amendment to this
Agreement may be made without the written consent of the parties hereto.

        IN WITNESS WHEREOF, GEHL COMPANY has caused this Agreement to be
executed by its duly authorized officer, and the Executive has hereunto set his
hand, all as of the date set forth above.


GEHL COMPANY


/s/ William D. Gehl

--------------------------------------------------------------------------------

William D. Gehl, Chairman & CEO
/s/ Thomas M. Rettler

--------------------------------------------------------------------------------

Executive









A-8